IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 57 EAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
DANIEL J. DOUGHERTY,                     :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 9th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.